Appeal from the District Court of the United States for the District of Massachusetts. This was a libel by the owners of the schooner Lucy Jones, on behalf of themselves, the owners of the cargo of said schooner, and the crew, for the loss of the schooner and cargo, and for the loss of personal effects, by a collision between the steamship City of Savannah and said schooner, February 4, 1892, near Cross Rip light-ship, in Nantucket Sound. There was a decree for libelants, and claimants of the City of Savannah appeal. No opinion. Dismissed pursuant,to the twentieth rule. »